UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                       -v-                                          19-CR-838 (PAE)

 AMIT AGARWAL,                                                           ORDER

                              Defendant.


PAUL A. ENGELMAYER, District Judge:

       At yesterday's sentencing, the Comi erroneously failed to put on the record that it was

imposing the $100 special assessment required by law. The Comi will include the special

assessment in the judgment that will issue shortly. Counsel are to alert the Court's chambers

immediately if any counsel objects to the Comi's doing so or believes a conference is needed to

address this issue.



        SO ORDERED.



                                                            PAULA. ENGELMYER
                                                            United States District Judge
Dated: July 15, 2021
       New York, New York
